UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1558


THOMAS JOSE RODRIQUEZ BATTLE,

                    Plaintiff - Appellant,

             and

WILLIAM H. YOUNG,

                    Plaintiff,

             v.

MICHAEL CHISOCOV; ELI LILLY PHAMEUTEOCAL,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:20-cv-00021-JLK)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Jose Rodriquez Battle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Jose Rodriquez Battle appeals the district court’s order dismissing without

prejudice his civil action under 28 U.S.C. § 1915(e)(2)(B) (2018). * We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Battle v. Chisocov, No. 4:20-cv-00021-JLK (W.D. Va. May 5, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
         The district court’s dismissal without prejudice is a final, appealable decision; the
court gave Battle the opportunity to amend his complaint and, moreover, “there is nothing
in the opinion indicating that the deficiencies could be corrected by improved pleading.”
Bing v. Brivo Sys., LLC, 959 F.3d 605, 611 (4th Cir. 2020).

                                              2